IN THE SUPREME COURT OF THE STATE OF NEVADA


JOHN STEVEN OLAUSEN,                                     No. 69576
                  Appellant,
              vs,
THE STATE OF NEVADA,
                  Respondent.
JOHN STEVEN OLAUSEN,                                               69652
                  Appellant,
              vs.
THE STATE OF NEVADA,
                  Respondent.
JOHN STEVEN OLAUSEN,
                  Appellant,                             No 6965 F 1LED
              vs.
THE STATE OF NEVADA,                                                   APR 0 1 2016
                  Responden


                      ORDER DISMISSING APPEALS

            These are pro se appeals from district court orders denying a
motion for appointment of counsel, directing entry of judgment of
conviction as to Counts II and III, denying a motion to reconsider and to
amend order, granting State's motion to correct clerical error, denying a
cross-motion to correct clerical error, and the judgment of conviction as to
counts II and III entered May 27, 2015, nunc pro tune to December 14,
1979. Second Judicial District Court, Washoe County; Connie J.
Steinheimer, Judge.
            Our review of these appeals reveals jurisdictional defects.
Specifically, the orders denying a motion to appoint counsel, directing
entry of judgment of conviction, denying a motion to reconsider and amend
order, and granting motion to correct clerical error and denying cross-
motion to correct clerical error are not substantively appealable.         Castillo



                                                    A'61#0.trIn5
                     v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (right to appeal is
                    statutory; where no statute or court rule provides for an appeal, no right to
                    appeal exists); Phelps v. State, 111 Nev. 1021, 1022, 900 P.2d 344, 345
                    (1995) (no statute or court rule provides for an appeal from an order
                    denying a motion for reconsideration). To the extent that appellant
                    appeals from the judgment of conviction entered on May 27, 2015, the
                    notice of appeal is untimely filed." An order entered nunc pro tunc has
                    retroactive effect to the date specified, which is December 14, 1979, in this
                    case. An untimely notice of appeal fails to vest jurisdiction in this court.
                    Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944 (1994). Accordingly, we
                    lack jurisdiction to consider these appeals, and we
                                 ORDER these appeals DISMISSED. 2


                                                                          J.
                                             Douglas




                          'Appellant has already appealed from the validity of his guilty plea
                    in Wilson v. State, 99 Nev. 362, 664 P.2d 328 (1983), and the guilt-phase of
                    the proceedings was final with the conclusion of his direct appeal
                    proceedings and the expiration of the period to seek a petition for
                    certiorari to the Supreme Court. Entry of a new judgment of conviction is
                    not intended to serve as a basis for a second direct appeal, which is not
                    permitted, or to restart the clock to file a post-conviction petition for a writ
                    of habeas corpus in view of the fact that appellant has already litigated or
                    had an opportunity to litigate the guilt phase of his conviction over the
                    decades since his conviction was final.

                          2 In
                             light of this order, the pro se motions to consolidate appeals filed
                    in Docket Nos. 69652 and 69653 are denied as moot.

SUPREME COURT
          OF
      NEVADA


(0) I 947(‘
                                                           2
 kiTZ-Wfir.‘"%1/4    43          EuNga          0=E22                      ENZINCIER
                cc:   Hon. Connie J. Steinheimer, District Judge
                      John Steven Olausen
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


Un) lq47A
                                                   3
=MEM                                                       IMMETi